EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Adesh Bhargava (Reg. No. 46,553) on 04/06/2021. 

The application has been amended as follows: 
Please amend the claims filed 03/12/2021 as follows. 
1. (Previously Presented) A smart meter for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database, the smart meter comprising:
a storage that stores a private key, and an identifier; 
a processor; 
and
a non-transitory machine-readable storage medium storing machine-readable instructions that when executed by the processor, cause the processor to perform steps of:
communicating with a network by using the identifier;
retrieving, from a commodity supplier file, parameters of a first commodity supplier and a program that are included in the commodity supplier file;

downloading a copy of the blockchain distributed database from at least one of a plurality of nodes in the network, wherein the copy of the blockchain distributed database comprises a plurality of commodity supplier files; 
retrieving the commodity supplier file from the plurality of commodity supplier files based on the identifier; 
sending transactions to the copy of the blockchain distributed database using the private key;
calling, based on the transactions, functions in the program;  
executing, based on the transactions, the functions; 
associating, based on the execution of the functions, a commodity supplier file of the second commodity supplier with the identifier in the copy of the blockchain distributed database; 
paying, based on the execution of the functions, to the second commodity supplier; and 
broadcasting the copy of the blockchain distributed database to the plurality of nodes in the network.

2. (Canceled).


generating a public key by using the private key; 

4. (Canceled).

5. (Canceled).

6. (Currently Amended) The smart meter according to claim 1, wherein the machine-readable instructions when executed, by the processor, further cause the processor to perform the steps of: 
executing a matching function having at least the commodity consumption and the parameters in the commodity supplier file 
selecting, based on the execution of the matching function, the first commodity supplier or the second commodity supplier.

7. (Canceled) 

8. (Previously Presented) A computer implemented method for autonomously selecting a commodity supplier among a plurality of commodity suppliers being specified within a blockchain distributed database, the method comprising:
storing, by a storage, a private key and an identifier;
communicating, by a communication module, with a network by using the identifier;
retrieving, by the communication module, from a commodity supplier file, parameters of a first commodity supplier and a program that are included in the commodity supplier file;
analyzing, by a transaction manager, commodity consumption data and the parameters in the commodity supplier file;
selecting, based on the analysis of the commodity consumption data and the parameters in the commodity supplier file by the transaction manager, a second commodity supplier; 
downloading, by the transaction manager, a copy of the blockchain distributed database
sending, by the transaction manager, transactions to the copy of the blockchain distributed database using the private key;
calling, by the transaction manager, based on the transactions, functions in the program;  
executing, by the transaction manager, based on the transactions, the functions;
associating, by the transaction manager, based on the execution of the functions, a commodity supplier file of the second commodity supplier with the identifier in the copy of the blockchain distributed database; 
paying, by the transaction manager, based on the execution of the functions, to the second commodity supplier; and
broadcasting the copy of the blockchain distributed database to the plurality of nodes in the network.

9. (Currently Amended) The method according to claim 8, further comprising generating, by a key manager, a public key 

10. (Canceled).

11. (Canceled).

12. (Canceled).

13. (Previously Presented) The method according to claim 8, further comprising: 
sending, by the transaction manager, a second transaction to the copy of the blockchain distributed database using the private key; 
calling, by the transaction manager, from the second transaction, a function in the program; and
paying, by the transaction manager, based on the function, to the second commodity supplier.

14-17. (Cancelled)

18. (Currently Amended) The smart meter according to claim 1, further comprising a microcontroller unit, wherein the machine-readable instructions when executed by the processor further cause the processor to perform the step of:
providing the commodity consumption data by using the microcontroller unit.

19. (Previously Presented) The method according to claim 8, further comprising:
providing, by a microcontroller unit, the commodity consumption data.

20. (Previously Presented) The smart meter according to claim 1, wherein the machine-readable instructions when executed by the processor further cause the processor to
operating the copy of the blockchain distributed database as a ledger.

21. (Currently Amended) The smart meter according to claim 1, wherein the machine-readable instructions when executed by the processor further cause the processor to perform the step of:
recording economic transactions in the copy of the blockchain distributed database.

22. (Canceled)

23. (Previously Presented) The smart meter according to claim 1, wherein the machine-readable instructions when executed by the processor further cause the processor to perform the step of:
setting, based on the execution of the functions, a threshold for commodity consumption.

24. (Previously Presented) The smart meter according to claim 6, wherein the machine-readable instructions when executed by the processor further cause the processor to perform the step of:
executing the matching function;
generating, based on the execution of the matching function, numbers; and
selecting, based on an analysis of the numbers associated with the first commodity supplier and the second commodity supplier, the commodity supplier or the new commodity supplier that is associated with a lower number of the numbers associated with the commodity supplier and the second commodity supplier.

25-27. (Canceled).

28. (Previously Presented) The method according to claim 8, further comprising: 
executing, by the transaction manager, a matching function having at least the commodity consumption data and the parameters in the commodity supplier file; and
selecting, by the transaction manager, based on the execution of the matching function, the first commodity supplier or the second commodity supplier.

29. (Previously Presented) The method according to claim 28, wherein executing, by the transaction manager, the matching function having at least the commodity consumption data and the parameters in the commodity supplier file, and selecting, by the transaction manager, based on the execution of the matching function, the first commodity supplier or the second commodity supplier, further comprises:
executing, by the transaction manager, the matching function;
generating, by the transaction manager, based on the execution of the matching function, numbers; and
selecting, by the transaction manager, based on the numbers associated with the first commodity supplier and the second commodity supplier, the first commodity supplier or the second commodity supplier that corresponds to a lower number of the numbers associated with the first commodity supplier and the second commodity supplier.

30. (Previously Presented) The method according to claim 8, further comprising:
operating, by the transaction manager, the copy of the blockchain distributed database as a ledger.

31. (Currently Amended) The method according to claim 8, further comprising:
recording, by the transaction manager, economic transactions in the copy of the blockchain distributed database. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to selecting a commodity supplier. The instant claims are directed to autonomously selecting a commodity supplier among a plurality of commodity suppliers using blockchain. Specifically, the applicant teaches a smart meter communicating with a network using an identifier, retrieving information of a first commodity supplier from a commodity supplier file, selecting a second commodity supplier based on commodity consumption data and the information of the first commodity supplier and sending a transaction to the database to associate the commodity supplier with the identifier. However, this is taught by Gell et al. (US Patent No. 5,802,502: Fig. 5a; 4:34-48, 5:38-48, 5:47-6:19).  Additionally, Applicant’s sending transactions to the copy of the blockchain distributed database, calling and executing functions in the program based on the transactions and broadcasting the copy of the blockchain distributed database to the plurality of nodes in the network. However, this is taught by Orsini (US Patent Application Publication No. 2017/0103468: ¶¶96-100). Additionally, Applicant’s smart meter comprising a storage that stores a private key and an identifier, a processor and a non-transitory machine-readable storage medium. Ginter teaches an electronic appliance with secure processing unit and key management (Ginter: 60:7-55, 62:31-63, 64:1-15, 127:55-67).
However, the prior art, neither single nor in combination, does not teach nor fairly suggest: 
downloading a copy of the blockchain distributed database…, wherein the copy of the blockchain distributed database comprises a plurality of commodity supplier files;
retrieving the commodity supplier file from the plurality of commodity supplier files based on the identifier; 
sending transactions to the copy of the blockchain distributed database…
associating, based on the execution of the functions, a commodity supplier file of the second commodity supplier with the identifier in the copy of the blockchain distributed database;
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685  

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685